DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See instant ¶¶ [0006]-[0007].
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closing spring device (claims 18 and 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotations of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, claim 1 recites “wherein a spring introduced in the gas piston,” which is best understood as either --a spring is introduced into the gas piston-- or, more likely/preferably, --a spring is disposed in the gas piston--.  The claim next recites “and a plunger which engages on one end of the spring,” which is best understood as --and a plunger engaging one end of the spring--.  Next the claim recites “wherein the spring is supported by another end at the end of the gas piston opposite the plunger,” “the end” of which lacks antecedent basis in the claim.  Regardless, the recitation is unclear because it is not established in the claim that he plunger is at any end of the gas piston.  As best understood, --the spring is supported at an opposite end thereof, at an end of the gas piston opposite an end thereof including the plunger--.  Standard U.S. practice is to introduce elements separately, as by line indentation.  Furthermore, transitional phrases such as “comprising” usually follow the preamble of the claim.
Claim 13 recites "characterized by a locking ring," which, lacking a verb, is unclear as to whether intent is that the gas piston includes such or is meant to do something.  The recitation is being interpreted as --further comprising a locking ring--.  Clarification is required.  Suggested is reciting its relationship to at least one other element, e.g., --a locking disposed in/on/at…--.
Claim 15 recites the limitation "The gas piston assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 is further ambiguous because no “counter piston” is shown or disclosed.  As best understood, the term intends the disclosed and shown --opposing piston 2--.  If such is disclosed as somehow being or acting “counter,” or similar, to the gas piston or other device, this would suffice upon indication of where such can be found in the specification.  Otherwise, clarification is required.
Claims 17-21 recite the limitation "The weapon" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note that “of a weapon” in claim 12, line 1, or claim 15, line 1, fails to require a weapon of the claim because the body of the claim does not depend on such for completeness.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Note also that the claims depend on claim 15, while “A weapon” is not introduced until claim 16.
Claim 17 further recites the limitation "the weapon housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 21 are unclear as not showing claimed subject matter.  Because is alleged to be shown in the prior art, amending, e.g., “not shown in detail” to --as known from the prior art--, as appropriate, would suffice, if sufficiently shown in the prior art.  That is, were the references at ¶¶ [0006]-[0007] properly cited on an IDS, to include translations of at least the Abstracts, and adequately showed a closing spring device as Applicant asserts, amendment to the drawings need not be made—simply clarifying such in the specification would resolve.
Claim 20 recites the limitations "the gas piston assembly" and "the weapon housing" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation "the gas piston assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitations "the gas pressure" in line 1, "the spring pressure" in line 2, and "the weapon housing" in lines 3-4 (1X).  There is insufficient antecedent basis for these limitations in the claim.  Claim 22 further recites "its" in line 3, which use of pronouns should be avoided and either replaced with the specific element intended or reworded, for clarity.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-14, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,373,423 to Moore.
Re: claim 12, Moore discloses the claimed invention including a gas piston 30, e.g., Fig. 2, of a weapon (“pistol,” Abstract) comprising: a spring 52 disposed in the gas piston (as shown); and, a plunger 46 engaging one end of the spring (as shown); wherein the spring is supported at an opposite end thereof, at an end of the gas piston opposite an end thereof including the plunger (as exemplified by element 42, which is at an end of the gas piston opposite that including the plunger and supports such, at least against an interior wall thereof, which suffices).  Note: the recitation “gas” in “gas piston” has not been given patentable weight.  See  Kropa, above.  Here, there is nothing in the body of the claim depending for completeness on the preamble.  Indeed, the claim fails to establish any distinction between whatever such may be and any other piston.
Re: claim 13, Moore further discloses further comprising a locking ring 50, disclosed as ‘limiting rearward travel of plunger disc 46,’ at col. 3, lines 55-58 (e.g., 3:55-58), which suffices.
Re: claim 14, whether expressly disclosed by Moore, that gas piston shown is sufficiently modular, i.e., constructed with standardized units or dimensions allowing flexibility and variety in use, per OneLook.com, to be a modular assembly.
Re: claim 16, Moore further discloses a weapon 10, e.g., Fig. 1.
Re: claim 22, Moore further discloses wherein, when a gas pressure on the gas piston is below a spring pressure (force) of the spring, the spring moves the gas piston into a starting position in cooperation with the plunger supported on a weapon housing 40.  Figure 2 shows movement of plunger 46 by means of broken lines 46a, 46b, 4:37-5:2, while 46 is shown in a starting position returned there by spring 52 overcoming any residual gas pressure.  Thus, the spring can broadly yet reasonably be construed as moving the gas piston to a starting position.
Claims 12, 16, and 22 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,451,624 to Loomis et al. (“Loomis”).
Loomis fairly discloses the claimed invention including a weapon, e.g., Fig. 1, a gas piston 2, 3, e.g., Fig. 3, a spring 12 therein, a plunger 10 engaging one end of the spring, the spring supported by the gas piston opposite the plunger (as spring 12 is supported by piston 3), and spring force overcoming a lower gas pressure.  See 2:33-3:50.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of US 3,227,045 to Kruzell.
Re: claim 15, Moore discloses the claimed invention as applied above except for a counter (opposing) piston.
Kruzell discloses a gas piston 81, e.g., Figs. 1-2, further including an opposing piston 76 in the same field of endeavor for the purpose of having an additional means for operating rod 70 to release the bolt 30, 7:10-46.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Moore as taught by Kruzell in order to have another means for operating the weapon.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 17, Moore further discloses wherein the plunger is supported in a housing 40 of the weapon.
Re: claim 19, either Moore or Kruzell discloses a weapon.
Re: claim 20, see claim 17, above.
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Kruzell, further in view of US 2019/0383572 to Gregorich et al. (“Gregorich”).
Moore in view of Kruzell discloses the claimed invention as applied above except for the plunger engaging a closing spring sleeve of a closing spring device.
Gregorich discloses a gas piston (not particularly called out, but that within gas block 30, e.g., Fig. 1B) including a plunger (far left end of piston rod, shown) engaging a closing spring sleeve (bolt carrier of bolt carrier group 60) of a closing device (bolt of bolt carrier group 60) in the same field of endeavor for the purpose of cycling the firearm, ¶ [0049].  It is asserted that the bolt carrier of the bolt carrier group is that portion thereof surrounding and carrying the bolt, which broadly yet reasonably meets the definition of a sleeve.  It is further asserted that the bolt of the bolt carrier group (the right end thereof) seals the chamber (that in which it is disposed in the figure), which broadly yet reasonably meets the definition of closing the chamber.  (Evidence regarding the bolt carrier group provided on request.)  Lastly, spring 50, via buffer 40, is the mechanism by which the bolt carrier group is returned to battery.  Thus, the components broadly yet reasonably meet a closing spring sleeve and a closing spring device, as best understood.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the base reference, Moore, as taught by Gregorich in order to cycle a weapon.  See, also, further rationale provided above.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
30-Apr-22